COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-282-CV
 
AMBASSADOR
HEALTH CARE, INC.                                       APPELLANT
D/B/A DANFORTH GARDENS
 
                                                   V.
 
NURSEFINDERS,
INC.                                                              APPELLEE
 
                                               ----------
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered Appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by Appellant,
for which let execution issue.
PER CURIAM
PANEL D: HOLMAN, GARDNER,
and WALKER, JJ.
 




DELIVERED: March 2, 2006




[1]See Tex. R. App. P. 47.4.